Order entered January 12, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01414-CV

                               CITY OF DALLAS, Appellant

                                               V.

                          D.R. HORTON - TEXAS, LTD., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00682

                                           ORDER
       We GRANT appellant’s January 9, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief by FEBRUARY 3, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE